Citation Nr: 0635265	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical and thoracic 
condition other than fibromyalgia, to include arthritis (back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel







INTRODUCTION

The veteran served on active military duty from November 1972 
to July 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting service connection for 
fibromyalgia and assigning an initial 10 percent rating 
effective October 21, 1999, for that disorder.  The veteran 
appealed for a higher initial rating.  

The Board remanded the claims in January 2003 and November 
2003 for further development.  

Based on subsequent medical evidence, the RO assigned a 
staged, initial, noncompensable rating for fibromyalgia of 
the cervical and thoracic spine effective July 1, 2005.  

In November 2005, to support his claim, the veteran testified 
at a videoconference hearing chaired by the undersigned.  A 
transcript of the proceeding is of record.  Later that month 
the veteran submitted copies of his service medical records, 
as the original records were missing from his claims file.  

In a January 2006 decision, the Board denied entitlement to 
an initial rating greater than 10 percent for fibromyalgia of 
the cervical and thoracic areas from October 21, 1999 to July 
1, 2005, and granted entitlement to an initial 10 percent 
rating, but not higher, for fibromyalgia of the cervical and 
thoracic areas, effective July 1, 2005.
The issue of entitlement to service connection for a cervical 
and thoracic condition, other than fibromyalgia, was remanded 
for further development and adjudication.


FINDINGS OF FACT

The veteran's back disability is not related to a disease or 
injury in service.

CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in March 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim for service connection, as well as the 
type of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a current 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  And the veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claim.

In addition, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
June 2006 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of portions of the veteran's service 
medical records, private and VA treatment records, a VA 
examination report, the veteran's testimony before the RO, 
and statements submitted by the veteran and his 
representative in support of his claim.  In addition, the 
Board notes that this matter has been remanded on previous 
occasions for additional development, to include an 
opportunity to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists of relevant 
portions of the veteran's service medical records, post-
service treatment records and a VA examination in connection 
with the claim.  The record also contains the veteran's 
testimony and statements of the veteran submitted in support 
of the claim.  

In this case, the Board will focus its discussion on evidence 
that concerns whether the veteran's current condition is 
related to a disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records contain notations regarding multiple visits for 
multi-joint pain, including pain around the neck and upper 
back.  No diagnoses regarding the neck were indicated.  
Eventually, the veteran's multi-joint pain was diagnosed as 
rheumatoid arthritis.  Post service medical records also show 
treatment for complaints of neck pain.  

In order to determine whether the veteran suffers from a back 
or neck condition, and to determine whether such condition is 
related to his military service, the veteran was afforded a 
VA examination in March 2006.  The examiner indicated that 
the veteran's claims file was reviewed in connection with the 
examination.  The examiner noted the veteran's medical 
history and indicated that the veteran recalled having neck 
stiffness beginning around 1979 with frequent recurrence 
thereafter also involving the upper back region.  The 
veteran, however, did not recall any specific injuries to the 
neck while in the service.  The veteran also indicated that 
he was not aware of a specific neck-related condition 
diagnosed until recent years.  

The examiner then noted that the veteran worked for a rug 
manufacturing company following service that required a lot 
of heavy lifting and carrying, leading to daily arm and leg 
pain.  The veteran sought treatment for these symptoms and x-
rays of his spine revealed multi-level degenerative disc 
disease.  Following service, the veteran also worked for a 
rubber drive belt manufacturing company, also a physically 
strenuous job.  And the veteran was noted to have been in a 
motor vehicle accident a year prior to the examination, which 
involved a neck injury and which significantly worsened his 
neck complaints.  The examiner indicated that the veteran 
reported that he has constant neck soreness that is worse 
with extremes of motion.  X-rays taken in June 2004 showed 
spondylosis, most marked at C6-7.  

X-rays taken in connection with the examination also 
indicated spondylosis, most marked at C6-7, unchanged since 
June 2004.  After examination, the veteran was diagnosed with 
cervical spondylosis.  Regarding the question of whether the 
veteran's neck condition had its onset in service or within 
one year of service, the examiner stated "[g]iven the scant 
evidence present in the service medical record and the fact 
that this evidence points to the diagnosis of rheumatoid 
arthritis rather than to any specific spine condition, it is 
my opinion that his current condition is far more likely to 
be caused by his physically strenuous subsequent employment 
rather than to any issues related to his military service."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current neck 
disability is related to his service.  There is no indication 
in the veteran's service records that he injured his neck in 
service and there is no indication of a neck condition within 
one year of service.  In addition, while the veteran did have 
complaints of pain around the neck and upper back in service, 
the VA examiner who examined the veteran and his file in 
connection with the claim, found that the veteran's current 
condition was more likely related to post-service employment.  
While the veteran may feel that he has a neck condition that 
is related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's current neck condition is related to or had its 
onset in service.  Service connection for a cervical and 
thoracic condition other than fibromyalgia, to include 
arthritis, must therefore be denied.  






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a cervical and thoracic condition 
other than fibromyalgia, to include arthritis, is denied.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


